Title: Thomas Jefferson to John Barnes, 11 November 1818
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello
Nov. 11. 18.
          
          I take up my pen merely to answer the kind anxiety you are so good as to express in yours of the 17th Oct. respecting my health. I am recovering steadily but have not yet got out of doors; but I think within a very few days I shall be able to get on my horse, to me the most sovereign of all Doctors. Affectionately Adieu.
          Th: Jefferson
        